Filed 3/25/19
                           CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                               STATE OF CALIFORNIA

In re CHARLOTTE C., a Person Coming
Under the Juvenile Court Law.
                                            D074022, D074420
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,

        Plaintiff and Respondent,           (Super. Ct. No. SJ11791B)

v.

M.M.,

        Defendant;

CHARLOTTE C.,

        Appellant.

        Consolidated APPEALS from findings and orders of the Superior Court of San

Diego County, Gary M. Bubis, Judge. Affirmed in part; reversed in part.



        Neale B. Gold, under appointment by the Court of Appeal, for Appellant.

        Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Emily Harlan, Deputy County Counsel, for Plaintiff and Respondent.

        Implemented statewide on January 1, 2017, the Resource Family Approval

Program (RFA) provides a unified approval process to replace the multiple processes to
approve foster care homes, relatives and nonrelative extended family members, and

adoptive homes for the placement of dependent children. The RFA process involves the

comprehensive collection and review of an applicant's personal information. The RFA

contains a number of provisions designed to guarantee that the collected information

remains confidential, with only limited exceptions. Those specific statutory exceptions

do not explicitly include the release of RFA information to minor's counsel.

       Raising an issue of first impression, minor Charlotte C. contends the juvenile court

erred in denying her counsel's request for her relatives' RFA assessment information. She

argues a number of statutory and regulatory exceptions allow minor's counsel to access

such information, including Welfare and Institutions Code, section 3171 which grants

minor's counsel access to all public agency records relevant to the child's case. Charlotte

asserts minor's counsel has an obligation to review her relative's RFA information due to

allegations the relative had used methamphetamine and had engaged in an incident of

domestic violence. Charlotte argues the error in denying minor's counsel access to RFA

information was prejudicial because counsel was forced to make an uninformed decision

concerning her best interests.

       In a second appeal, Charlotte argues her due process rights were violated at a

hearing under section 361.3 in which she was not permitted to present evidence and

cross-examine witnesses about information obtained during her relatives' RFA

assessment. Charlotte does not challenge the placement order or request a new section



1      Further unspecified statutory references are to the Welfare and Institutions Code.
                                             2
361.3 hearing. Instead, she seeks an order from this court directing the release of her

relatives' RFA information to minor's counsel.

       The San Diego County Health and Human Services Agency (Agency) objects to

any release of RFA information to minor's counsel, asserting such information is

confidential and there are no statutory or regulatory exceptions that would allow the

juvenile court to provide that information to minor's counsel. The Agency contends an

order permitting minor's counsel to receive and litigate RFA information deemed

confidential by the Legislature would violate the separation of powers doctrine.

       We conclude that minor's counsel is entitled to receive a copy of her client's case

file, including any RFA-related information, upon request pursuant to sections 317,

subdivision (f) and 827. A case file includes all documents filed in the child's

dependency proceeding, documents made available to a child welfare services social

worker in preparation of court reports, and other documents related to the child that are

maintained in the office files of the child welfare services social workers. If minor's

counsel determines that access to additional confidential information is necessary to

fulfill her duties and responsibilities to the child under federal and state law, on a

showing of good cause, minor's counsel may petition the juvenile court for access to

additional RFA information under section 827 and California Rules of Court, rule 5.552.2

Notice must be provided to the relative whose information is being sought. The court

may permit disclosure of juvenile case files only insofar as is necessary, and only if



2      Further unspecified rule references are to the California Rules of Court.
                                               3
petitioner shows by a preponderance of the evidence that the records requested are

necessary and have substantial relevance to the legitimate need of the petitioner, and the

child's needs to inspect those records outweigh the relative resource family's interests in

confidentiality of the information.

       Here, minor's counsel's request for RFA information was overbroad and she would

not have been entitled to the relatives' "RFA-related information" under the standard we

define today. With respect to the claim that her due process rights were violated at the

section 361.3 hearing, because Charlotte does not request a new trial or a reversal of the

order placing her with her relatives, and error is harmless and we need not examine those

claims. We reverse the juvenile court's finding it does not have the authority to review or

release the relatives' RFA information that is pertinent to section 361.3 to minor's

counsel. In all other respects, we affirm the orders of the juvenile court.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Charlotte's mother, M.M., has a significant history of methamphetamine abuse and

involvement with child protective services.3 Her parental rights to an older child were

terminated in 2009. Charlotte, who was born in March 2012, was a juvenile court

dependent from August 2012 to July 2014. During those proceedings, she was placed in

the care of maternal relatives (Aunt and Uncle). During a second dependency case from

November 2014 to January 2016, Charlotte remained in her mother's care. In June 2017,

the Agency initiated a third dependency case on Charlotte's behalf. At the disposition


3      The whereabouts of Charlotte's statutorily presumed father and an alleged
biological father were unknown.
                                              4
hearing, the juvenile court bypassed services and set a section 366.26 hearing to select

and implement a permanency plan.

       M.M. asked the social worker to place Charlotte with Aunt and Uncle, who also

requested placement. The Agency was unable to approve Aunt and Uncle for emergency

placement and initiated the standard RFA process on June 21, 2017. The Agency placed

Charlotte in a concurrent family foster home.

       Charlotte presented as anxious. She continued to worry about her mother and was

very reactive to her mother's behaviors. Her foster mother (Caregiver) was very attentive

to her needs. Charlotte responded well to the stability and security of the home. She

participated in weekly therapy with a therapist.

       Friction developed between Charlotte's maternal relatives and Caregiver

concerning visitation, which was supervised by Caregiver approximately once a month.

Charlotte's grandparents and Aunt and Uncle requested additional visitation. Aunt said

Charlotte was "not herself" while Caregiver was present. Caregiver was concerned

because Charlotte often had crying episodes after visitation.

       In January, in a report prepared for the section 366.26 hearing, the social worker

said it was in Charlotte's best interests to remain in Caregiver's home. Caregiver very

much wanted to adopt Charlotte.

       At the Agency's request, the juvenile court continued the section 366.26 hearing

several times because Aunt and Uncle's RFA was not yet complete and there was an

outstanding request to place Charlotte with relatives under section 361.3.



                                             5
       By March 2018, the Agency was considering placing Charlotte with Aunt and

Uncle upon completion of their RFA and increased her visits with Aunt and Uncle.

Caregiver reported Charlotte's anxiety increased after visits and she had several severe

crying episodes upon returning to Caregiver's home.

       In April, the social worker reported that Aunt and Uncle's RFA was close to

completion. They were in the process of obtaining "a certain clearance" from the Agency

to be approved as a resource family. The Agency was implementing an expanded

visitation schedule with the relatives to help the social worker make the required

assessment of Charlotte's best interests under section 361.3. Charlotte told the social

worker she wanted to live with her cousins. When the social worker asked specifically

whether Charlotte wanted to live with Caregiver or with Aunt and Uncle, Charlotte said

Aunt and Uncle already lived with her cousins, so they would live with her, too.

       Charlotte spent the last two weekends in April with her Aunt and Uncle. After

the first weekend visit, Caregiver said Charlotte exhibited "strange sexualized behavior"

on her return home. The social worker immediately investigated the report. Charlotte

denied anyone had touched her during her visit. She said she had fun with her cousins

and wanted to stay with them again.

       Upon learning of Caregiver's report of Charlotte's sexualized behavior, minor's

counsel (Counsel) filed a motion to limit her visitation with Aunt and Uncle. The social

worker said Charlotte was very comfortable with Aunt and Uncle and easily engaged

with her cousins. Charlotte's therapist said she was presenting as being in the middle

between Caregiver and her relatives and appeared to be overwhelmed by the expanded

                                             6
visitation process. On April 26, the court suspended Charlotte's overnight visitation with

Aunt and Uncle.

        On April 30, Caregiver sent an e-mail to the social worker describing Charlotte's

unusual behaviors after her return from an afternoon visit with Aunt and Uncle, including

rubbing a pillow between her legs, grabbing Caregiver's leg to keep her from leaving the

room, and hitting her four-year-old foster brother and screaming at him to get out of their

shared bedroom.

        Counsel asked the court to further limit Charlotte's visits with Aunt and Uncle.

The juvenile court limited Charlotte's visits with Aunt and Uncle to two 4-hour visits a

week.

        During discovery, the Agency inadvertently disclosed three pages of its delivered

service logs containing Aunt and Uncle's confidential RFA information to Counsel.

During a hearing, because of a comment, Uncle believed Counsel was aware of his

background information. Uncle was very upset by the breach of confidentiality. He and

Aunt filed a formal objection to any release of their RFA records.

        Counsel obtained a copy of an application for a domestic violence restraining

order Aunt had filed on behalf of herself and her two children in May 2014. Aunt alleged

that on May 6, 2014, after she and her husband had an argument, her husband hit his

father in the presence of their children, who were screaming. Her husband had been

using methamphetamine for at least nine months. When using, he became

uncharacteristically aggressive and paranoid. Aunt wanted him to seek treatment.



                                              7
       Counsel filed a motion to obtain "RFA-related information" from the Agency

"with or without Uncle's consent." She also asked the juvenile court to issue an order

directing social workers to answer questions relating to Aunt and Uncle's placement

assessment at the upcoming section 361.3 hearing, including the procedures used to

investigate Uncle's background and whether he had received any criminal or child abuse

exemptions. In addition, Counsel asked the court to conduct an in camera review of the

inadvertently disclosed RFA information and permit its use at the placement hearing.

       At a special hearing on May 17, the juvenile court acknowledged that section 317,

which permits minor's counsel to access all records relevant to the child's case maintained

by state or local public agencies, arguably supported the release of Aunt and Uncle's RFA

records to Counsel. On the other hand, the Legislature clearly contemplated that RFA

information would remain confidential to facilitate honest, open communication between

the applicant and agency. The court was concerned if it released RFA information to

minor's counsel, principles of due process would require its release to the other parties.

The court denied Counsel's request for disclosure. With respect to Counsel's request to

allow certain questions at trial, the court deferred its ruling until trial. The court declined

to conduct an in camera review of the inadvertently released material and ordered

Counsel to return or destroy those documents. Counsel filed a notice of appeal (case no.

D074022).

       In an addendum filed on May 17, the social worker reported that during a home

visit on May 11, Charlotte said her foster brother was touching her private parts and she

"did not like it." Caregiver said she was not aware of any inappropriate touching. The

                                               8
social worker imposed a safety plan in the home and initiated a child protective services

investigation.

       On June 11, after an extensive child welfare services and criminal assessment

review, the Agency officially cleared Aunt and Uncle for placement. On June 14, the

social worker recommended Charlotte's placement with Aunt and Uncle. She represented

they had good moral character and their home was safe and appropriate for Charlotte.

       The relative placement hearing under section 361.3 hearing was held over five

days, beginning June 21 and ending July 20, followed by the section 366.26 hearing.

Uncle testified he had loved having Charlotte in his home when she was a baby. They

had a close relationship. She was almost like his own daughter. He would adopt her.

Uncle said he submitted to random drug tests by his employer, noting that if he tested

positive, not only would he get fired, he would be arrested.

       The juvenile court interrupted Counsel's cross-examination of Uncle ("When was

the last time you used meth?") and brought in a public defender to assist him. Uncle

invoked the Fifth Amendment in response to a series of questions by Counsel about

allegations concerning methamphetamine use, the fight with his father, substance abuse,

and domestic violence treatment.

       Aunt testified her family was very important to her. She was willing to adopt

Charlotte. Aunt said it was wonderful to have cared for baby Charlotte. Aunt's youngest

daughter was two years older than Charlotte. They were best buddies from day one.

Aunt was very involved in her children's lives. She would treat Charlotte the same as she

treated her own daughters.

                                             9
       The social worker testified that at her monthly visit to Caregiver's home in May,

she observed the foster brother intentionally place his hand around Charlotte's vaginal

area. In a private conversation, Charlotte told the social worker her foster brother poked

her "like, a hundred times" in her "pee hole and butt" and she did not like it. Charlotte

said she had told Caregiver about the touching. The social worker recommended

immediately removing Charlotte from Caregiver's home and detaining her with Uncle

and Aunt. She did not move Charlotte to another resource family foster home because

that would have been traumatic for her.

       Caregiver denied ever seeing her foster son inappropriately touch Charlotte. She

testified Charlotte never said anything to her about it, and she had adhered to the safety

plan the social worker had implemented in May.

       In an interim order, the juvenile court found that Charlotte may have been the

victim of serious sexual acting out by another child in Caregiver's home. The court

detained Charlotte with Aunt and Uncle pending further hearing.

       When the hearing resumed a week later, the social worker said Charlotte was

comfortable in her Aunt and Uncle's home. She had fun with a cousin who was close to

her in age. There were no concerns about her adjustment. The social worker knew about

the 2014 incident; nevertheless, Aunt and Uncle were "good people."

       Aunt testified a social worker had forced her to file a restraining order in 2014

against her husband by threatening to remove her children if she did not comply. The

juvenile court sustained a hearsay objection to the admission in evidence of Aunt's

application for a restraining order. Aunt acknowledged her husband had used

                                             10
methamphetamine in 2014. He had no prior history of substance abuse. After the 2014

incident, her husband was out of their home for a month. The social worker said he

complied with all conditions and Aunt removed the restraining order. She did not know

whether he had been required to participate in any services.

       Counsel called two social workers with the RFA unit to testify. Each witness

explained her role and the RFA process. The juvenile court then sustained a number of

objections that would have required each witness to disclose confidential information

they had obtained during Aunt and Uncle's RFA process.

       An investigator with children's legal services testified her job included visiting

their clients in their current placements, talking to their caregivers, and ensuring they

were in a safe and appropriate environment and receiving all needed services. The

investigator did not have access to any caregiver's child welfare or criminal history,

which would be helpful in assessing the suitability of a child's placement. The

investigator sat in on an interview between Counsel and Uncle. Uncle became very upset

during the interview, refused to answer Counsel's questions about the 2014 incident, and

refused to meet privately with the investigator. The investigator later visited Charlotte at

their home. She seemed happy.

       Finding that it was in her best interests, the juvenile court ordered the Agency to

place Charlotte with Aunt and Uncle. The court said Uncle had some rough edges but

there was no evidence he had had any problems since 2014. Uncle had a regular job and

was drug tested. Aunt was delightful and appeared to be a very good and protective



                                             11
caregiver. There was some minimization of the 2014 incident but no evidence of injury

or a pattern of domestic violence.

       After proceeding to the section 366.26 hearing, the juvenile court found that

Charlotte was adoptable and terminated parental rights. Counsel filed a notice of appeal

of the relative placement hearing under section 361.3 (case no. D0744028).

                                      DISCUSSION

                                             I

                                             A

                                         Overview

       Every child has a compelling interest in living free from abuse and neglect in a

safe and stable home with an emotionally committed caregiver. (In re Dakota H. (2005)

132 Cal.App.4th 212, 223 (Dakota H.).) Children in foster care live in a variety of

homes, including foster family homes, approved relative and nonrelative extended family

homes, and group homes. (§ 16519, subd. (b).) Where possible, placement with a

relative is preferred. (§ 361.3; see In re Esperanza C. (2008) 165 Cal.App.4th 1042,

1055 (Esperanza C.).) The Legislature states: "Research shows that children in out-of-

home care placed with relatives and nonrelative extended family members are more

stable, more likely to be placed with siblings, and more likely to stay connected to their

community and extended family." (§ 16519, subd. (d).)

       The purpose of the juvenile dependency system is to provide maximum safety and

protection for dependent children. (§ 300.2.) With respect to the safety of a dependent

child's placement in out-of-home care, the Legislature finds "[c]hild safety and well-

                                             12
being are not achieved solely by ensuring that the home the child is placed in is free from

physical hazards and that adults living in the home do not have disqualifying criminal

convictions or past reports of child abuse. Child safety and well-being are also dependent

upon consideration of the resource family's psychosocial history that includes physical

health, mental health, alcohol and substance abuse, family violence or abuse, and

experience caring for children." (§ 16519, subd. (c).) Thus, the placement approval

process for dependent children involves the comprehensive collection and assessment of

sensitive personal information.

       To encourage the recruitment of resource families, to protect their personal

privacy, and to preserve the confidentiality of placements, the Legislature mandates the

information collected through RFA remain confidential, subject only to limited statutory

exceptions. (§ 16519.55.) None of those statutory exceptions explicitly authorize release

of a relative's RFA information to minor's counsel, who has special responsibilities to the

child whose interests she represents.

       To provide an independent voice for the child, federal and state law require that

each dependent child will have a trained independent guardian ad litem who makes such

investigations as necessary to understand the child's circumstances and make

recommendations based on an evaluation of the child's best interests. (42 U.S.C.

§ 5106a(b)(2)(B)(xiii); §§ 317, subd. (c), (e)(1), 326.5; In re Nicole H. (2011) 201

Cal.App.4th 388, 398 (Nicole H.); In re Josiah Z. (2005) 36 Cal.4th 644, 679-680 (Josiah

Z.).) In California, counsel for minors routinely serve as both the child's legal counsel

and guardian ad litem. (In re Kristen B. (2008) 163 Cal.App.4th 1535, 1541-1542; §§

                                             13
317, 326.5; rules 5.660, 5.662.) A "primary responsibility" of minor's counsel "is to

advocate for the protection, safety, and physical and emotional well-being of the child."

(§ 317, subd. (c)(2).) The statutes governing the RFA do not explicitly curtail minor's

counsel's responsibility and obligation to make any investigation he or she deems in good

faith to be reasonably necessary to represent the child's interests.

       The arguments raised on appeal involve issues of statutory interpretation. Our

review is de novo. (In re D.S. (2012) 207 Cal.App.4th 1088, 1097.)

                                              B

                         The Resource Family Approval Program

       The purpose of the RFA is to provide "a unified, family friendly, and child-

centered resource family approval process to replace the existing multiple processes for

licensing foster family homes, certifying foster homes by licensed foster family agencies,

approving relatives and nonrelative extended family members as foster care providers,

and approving guardians and adoptive families." (§ 16519.5, subd. (a).) An approved

resource family has successfully met both the home environment assessment standards

and the permanency assessment criteria necessary for providing care for a child.4 (Id.,

subd. (c)(1).)



4      The home environment assessment and the permanency assessment involve the
collection and review of a comprehensive amount of personal information. A family
home environment assessment includes a criminal record clearance for each applicant
and all adults residing in or regularly present in the home (denizen), consideration of any
substantiated child abuse allegation against the applicant and any denizens, and a home
and grounds evaluation. (§ 16519.5, subd. (d)(2).) A permanency assessment includes a
psychosocial assessment of an applicant and the results of a risk assessment. The risk
                                              14
       The information provided by an applicant during the RFA process is "personal

information" as defined by the Information Practices Act of 1977, Civil Code section

1798 et seq. (§ 16519.55, subd. (a).) The Legislature defines "personal information" as

"any information that is maintained by an agency that identifies or describes an

individual, including, but not limited to, his or her name, social security number, physical

description, home address, home telephone number, education, financial matters, and

medical or employment history. It includes statements made by, or attributed to, the

individual." (Civ. Code, § 1798.3, subd. (a).)

       Recognizing the sensitivity of an applicant's personal information, and to

encourage the recruitment of resource families, protect their privacy, and preserve the

confidentiality of placements, the Legislature mandates that the information collected

through the RFA remain confidential, subject only to limited exceptions. State or local

agencies are prohibited from disclosing RFA information under the California Public

Records Act, Government Code section 6250 et seq., which generally permits the public

to have access to information concerning government matters. RFA information may

only be released or shared as necessary for administering the RFA, facilitating the

placement of children with resource families, providing names and addresses upon

request only to foster care educational programs (§ 16519.55, subd. (a)), and to a county,


assessment includes, but is not limited to, the applicant's physical and mental health,
alcohol and other substance abuse, family and domestic violence, and the applicant's
understanding of children's needs and development, particularly children who have been
victims of child abuse and neglect, and the capacity to meet those needs. A successful
applicant must also demonstrate the ability to ensure the stability and financial security of
the family. (Id., subds. (c)(1) & (d)(3).)
                                             15
tribe, or foster family agency as necessary to conduct a reference check to determine

whether it is safe and appropriate to approve an applicant as a resource family. (Id.,

subd. (d).)

       Pending adoption of new state regulations, the Legislature directed the California

Department of Social Services (CDSS) to administer the RFA by issuing directives,

which have the force and effect of regulations.5 (§ 16519.5, subd. (f).) To maintain the

confidentiality of all RFA applications and records, section 4-04 of the Directives instruct

the county to comply with section 10850 and Family Code section 9200 et seq.

(Directives, § 4-04(c).)

       The Directives also require the county to maintain any information obtained

pursuant to the background check, criminal record exemption, and family evaluation, as

well as its written report6 in a confidential case file. (Directives, § 4-04(c).) The written




5       The Resource Family Approval Written Directives (Directives) effective at the
time of the hearing at issue in this case is version 5.
(http://www.cdss.ca.gov/inforesources/Resource-Family-Approval-Program [as of Mar.
25, 2019], archived at .)

6      The Directives instruct the county to complete a written report or an equivalent
report of the comprehensive assessment of an applicant (written report). (Directives,
§ 6-07(a).) The written report includes, but is not limited to, the following information:
       Identifying information of an applicant, children in the home, and other residents
of the home (denizens).
       A description of the physical features of the home and an evaluation whether the
home is safe and in compliance with requirements.
       An evaluation of the results of a background check of an applicant and denizens,
including any criminal record exemptions granted.
       A summary of all interviews of applicant(s), children, nonminor dependents,
wards, denizens, and other individuals.
                                             16
report is "a summary, analysis, and determination of an applicant's suitability to foster,

adopt, and provide legal guardianship . . . based on all the information gathered through

the application and [c]omprehensive [a]ssessment processes." (Directives, § 3-01(89).)

       Before we address Charlotte's contentions minor's counsel may receive or inspect

RFA information under sections 317 and 827, we examine her arguments that minor's

counsel is entitled to such information as a member of a child abuse multidisciplinary

personal team under section 10850.1 and that minor's counsel may obtain such

information pursuant to subpoena, court order, or other judicial process pursuant to Civil

Code section 1798.24, subdivision (k).

                                             C

                 With Limited Exceptions, RFA Records Are Confidential

1.     Minor's Counsel is not a part of a multidisciplinary team.

       Charlotte argues minor's counsel may access RFA information under section

10850.1, subdivision (a), which permits members of a multidisciplinary personnel team

engaged in the prevention, identification, management of, or treatment of child abuse or

        An evaluation of the information obtained during a family evaluation of an
applicant, including a risk assessment.
        Verification of receipt of supporting documentation such as proof of identity, a
health questionnaire or screening, verification of employment, income and expenses, and
proof that applicant has the right to reside at the home that is being evaluated for the
child's placement.
        A determination of the applicant's commitment and capability to meet the child's
needs.
        A determination of how many children the applicant can appropriately and safely
care for (capacity determination).
        A summary of the applicant's understanding of the legal and financial
responsibilities for providing care to a child or nonminor dependent.
        Any concerns regarding the applicant. (Directives, §§ 6-07(b), 5-03A(8).)
                                             17
neglect (multidisciplinary team) to share confidential public social services information.

Charlotte asserts minor's counsel is arguably a member of a multidisciplinary team.

       Section 10850, subdivision (a) protects the confidentiality of information in

applications and records for any form of public social services for which the state

receives federal grants-in-aid, such as federal funding for foster care and adoption

services. Those records "shall not be open to examination for any purpose not directly

connected with the administration of that program, or any investigation, prosecution, or

criminal or civil proceeding conducted in connection with the administration of that

program." (Ibid.)

       Section 10850.1 provides an exception to confidentiality requirements for

members of a multidisciplinary team engaged in the prevention, identification,

management of, or treatment of child abuse or neglect. The Legislature defines the

activities of a multidisciplinary team as "activities performed in the administration of

public social services." (§ 10850.1.) If a multidisciplinary team member reasonably

believes any confidential information is relevant to the prevention, identification,

management of, or treatment of child abuse or neglect, the team member may disclose

and exchange any information with other team members. (Ibid.) Multidisciplinary team

members may include, but are not limited to, persons listed in sections 18951,

subdivision (d) and 18961.7.7




7     A multidisciplinary team consists of three or more persons who are trained in child
abuse or neglect cases who are qualified to provide a broad range of services related to
                                             18
       We are not persuaded by the argument Counsel is entitled to confidential RFA

information as a member of a multidisciplinary team. Multidisciplinary team members

involved in child abuse cases are professionals who are trained in the prevention,

identification, management or treatment of child abuse or neglect, and who are qualified

to provide a broad range of services related to child abuse. (§ 18961.7, subd. (b).) The

duties of minor's counsel are described in section 317 and rule 5.660, and do not include

a role as a member of a multidisciplinary team.    Although minor's counsel provides

legal services to her client and has the requisite training to serve as CAPTA8 guardian ad

litem, she is not involved in the administration of public social services by providing

psychological, medical, social work, law enforcement, educational or welfare services to

the child.

       Moreover, the statute permitting members of a multidisciplinary team to receive

and share RFA information states "[a]ll discussions relative to the disclosure or exchange


child abuse or neglect. The team may include, but need not be limited to, any of the
following:
(1) Psychiatrists, psychologists, marriage and family therapists, clinical social workers,
and other professional or trained counselors.
(2) Police officers or other law enforcement agents.
(3) Medical personnel with sufficient training to provide health services.
(4) Social workers with experience or training in child abuse.
(5) A public or private school teacher, administrative officer, supervisor of child welfare
and attendance, or certificated pupil personnel employee.
(6) A CalWORKs case manager, if applicable. (§§ 18951, subd. (d), 18961.7, subd. (b).)
[§ 18951, subd. (d) defines a multidisciplinary team as three or more persons trained in
child abuse or neglect cases, whereas § 18961.7, subd. (b) states a multidisciplinary team
consists of two or more persons trained in child abuse or neglect cases.]

8     CAPTA is an acronym for the federal Child Abuse Prevention and Treatment Act,
42 U.S.C. § 5101 et seq.
                                            19
of any such information or writing during team meetings are confidential and,

notwithstanding any other provision of law, testimony concerning any such discussion is

not admissible in any criminal, civil, or juvenile court proceeding." (§§ 10850.1,

18961.7, subds. (c) & (h) [information shared by or disclosed to multidisciplinary team

members is deemed private and confidential and is protected from discovery and

disclosure by all applicable statutory and common law protections].) Allowing minor's

counsel to receive confidential RFA information as a multidisciplinary team member

would impede her duty to advocate for the child's best interests by preventing her from

disclosing such information in any further investigation into the child's circumstances or

presenting such evidence in juvenile court. (§ 317.)

2.     Section 16519.55, governing confidentiality of RFA information, directs that RFA
       information is considered personal information under the Information Practices
       Act of 1977.

       Charlotte argues the Directives authorize Counsel to obtain RFA information on

her behalf under Civil Code section 1798.24, subdivision (k) of the Information Practices

Act of 1977, which authorizes the release of personal information to any person pursuant

to a subpoena, court order, or other compulsory process if the agency reasonably attempts

to notify the individual to whom the record pertains prior to any disclosure.

       The Agency asserts the Directives mandate the release of the written report to the

RFA applicant pursuant to Civil Code section 1798.24, subdivision (a) and does not

authorize the Agency to release the written report to minor's counsel. (Directives,

§ 4-04(c)(A).) Moreover, the Agency argues Civil Code section 1798.24 prohibits the

agency from disclosing any personal information in a manner that would link the

                                            20
information disclosed to the individual to whom it pertains, in this case, the RFA

applicant. (Id., subd. (a).)

       We agree with the Agency that section 4-04(c)(A) of the Directives merely

ensures the applicant will receive a copy of the written report of his information and does

not authorize the release of the report to minor's counsel. However, in noting that Civil

Code section 1798.24 prohibits the agency from disclosing any personal information in a

manner that identifies the applicant, the Agency does not acknowledge the many

exceptions listed in that statute. As relevant here, Civil Code section 1798.24,

subdivision (k) permits the release of confidential information "[t]o any person pursuant

to a subpoena, court order, or other compulsory legal process." This exception, however,

does not advance Charlotte's argument the juvenile court was authorized to order the

county agency to release Aunt and Uncle's confidential information. As used in Civil

Code section 1798.24, the term "agency" refers only to state agencies and specifically

excludes local agencies, which include a county and any county agency. (Id., § 1798.3.)

This suggests minor's counsel may subpoena, or seek a court order for release of, RFA

information from the CDSS but not from a county agency.




                                            21
                                              D

                                  Role of Minor's Counsel

       Under CAPTA, a state must ensure appointment of a specially trained guardian ad

litem in every judicial proceeding involving an abused or neglected child. (42 U.S.C.

§ 5106a(b)(2)(B)(xiii).) The child's guardian ad litem is responsible for evaluating "the

situation and needs of the child," making "recommendations to the court concerning the

best interests of the child," and representing and protecting "the rights and best interests

of the child." (42 U.S.C. § 5106a(b)(2)(B)(xiii)(I) & (II).)

       The general duties and responsibilities of a dependent child's guardian ad litem

include obtaining firsthand a clear understanding of the situation and needs of the child

and to make recommendations to the court concerning the best interests of the child as

appropriate. (Rule 5.662(d).) Federal and state statutes and rules ensure each child in a

dependency matter will have a trained independent guardian ad litem who will investigate

and understand the child's circumstances and make recommendations to the court based

on an informed evaluation of the child's best interests. (In re Josiah Z. (2005)

36 Cal.4th 664, 679-680 (Josiah Z.).)

       An attorney appointed as a guardian ad litem "advocates for the protection and

safety of the child, investigates, participates in presenting evidence to the court, advises

the court of the child's wishes, and investigates interests of the child beyond the

dependency. (§ 317, subds. (c), (e).)" (In re Nicole H. (2011) 201 Cal.App.4th 388, 398

(Nicole H.); see also rule 5.660.) An attorney appointed to represent the child has a legal

and ethical obligation to represent the child's interests. (Josiah Z., supra, 36 Cal.4th at

                                              22
p. 675; In re Alexandria P. (2016) 1 Cal.App.5th 331, 358.) A "primary responsibility"

of minor's counsel "is to advocate for the protection, safety, and physical and emotional

well-being of the child." (§ 317, subd. (c)(2).) These functions are both more and less

than a traditional guardian ad litem in an adversarial proceeding but are precisely those

necessary to provide an independent voice for the child. (Nicole H., supra, at p. 398 [role

of guardian ad litem is more than an attorney's but less than a party's].).

       Section 317, subdivision (f) gives counsel for the child the authority to invoke the

psychotherapist-client privilege, physician-patient privilege, and clergyman-penitent

privilege on behalf of the child. It also gives counsel access to "all records with regard to

the child maintained by a health care facility, . . . health care providers, . . . a physician

and surgeon or other health practitioner, . . . or a child care custodian." A "child care

custodian" by definition, specifically includes a social worker.9 In addition, section 317,




9       As referenced in section 317, subdivision (f), a child care custodian "means a
teacher; an instructional aide, a teacher's aide, or a teacher's assistant employed by any
public or private school, . . . ; a classified employee of any public school . . . ; an
administrative officer, supervisor of child welfare and attendance, or certificated pupil
personnel employee of any public or private school; an administrator of a public or
private day camp; an administrator or employee of a public or private youth center, youth
recreation program, or youth organization; an administrator or employee of a public or
private organization whose duties require direct contact and supervision of children; a
licensee, an administrator, or an employee of a licensed community care or child day care
facility; a headstart teacher; a licensing worker or licensing evaluator; a public assistance
worker; an employee of a child care institution including, but not limited to, foster
parents, group home personnel and personnel of residential care facilities; a social
worker, probation officer, or parole officer; an employee of a school district police or
security department; any person who is an administrator or presenter of, or a counselor in,
a child abuse prevention program in any public or private school; a district attorney
investigator, inspector, or family support officer unless the investigator, inspector, or
                                               23
subdivision (f) states: "Notwithstanding any other law, counsel shall be given access to

all records relevant to the case that are maintained by state or local public agencies. All

information requested from a child protective agency regarding a child who is in

protective custody, or from a child's guardian ad litem, shall be provided to the child's

counsel within 30 days of the request." (Ibid.)

       Charlotte argues the phrase in section 317, subdivision (f), "Notwithstanding any

other law, counsel shall be given access to all records relevant to the case that are

maintained by state or local public agencies" entitles minor's counsel to access all

records concerning her case that are in the possession of the Agency, including Aunt and

Uncle's personal information. (Italics added.) She contends minor's counsel has a duty to

conduct an adequate and independent investigation and cannot rely exclusively on an

Agency's social study in assessing whether a proposed placement is in the child's best

interests.

       The Agency asserts in view of the entire statute of which it is a part, section 317,

subdivision (f) authorizes minor's counsel to access information pertaining only to the

child. While acknowledging the phrases "notwithstanding any other law" and "all

records relevant to the case" are very broad, the Agency submits those phrases are

properly interpreted to refer to agency records regarding the child, particularly the child's

medical and therapeutic records, not to the agency's record regarding the relative. The

Agency contends this interpretation is consistent with the express legislative purpose to

officer is working with [minor's counsel]; or a peace officer . . . ." (Pen. Code, § 11165.7,
eff. Jan. 1, 2000, Stats. 1992, ch. 459, § 1, italics added.)

                                             24
protect the personal privacy of resource families and preserve the security and

confidentiality of placements.

       The dependency scheme is complex. A single provision (or several provisions)

"cannot properly be understood except in the context of the entire dependency process of

which it is part." (In re Nolan W. (2009) 45 Cal.4th 1217, 1235.) The words of a statute

are construed in context, keeping in mind the nature and obvious purpose of the statute.

(In re Charles G. (2004) 115 Cal.App.4th 608, 614.) The Legislature has invested

minor's counsel with the responsibility to make an informed decision about the child's

welfare and best interests. The plain language of section 317, subdivision (f) gives

minor's counsel broad authority to access (1) medical, psychological, educational and

other records regarding the child (child's records), including those maintained by a social

worker, and (2) all records relevant to the case maintained by the state or local agency

(case records).

       We are not persuaded by the Agency's argument the phrase "all records relevant to

the case" permits minor's counsel to access only those records regarding the child's

medical and therapeutic records. Minor's counsel's access to the child's records,

including those maintained by a social worker, is specifically authorized by other

language in section 317, subdivision (f). To interpret the language "all records relevant

to the case" as being limited to only the child's records would be redundant. A

construction that renders some statutory language surplusage or redundant is to be

avoided. (Bernard v. Foley (2006) 39 Cal.4th 794, 810–811.)



                                            25
        Among the rights granted to a child in foster care is the right "to receive

information about his or her out-of-home placement and case plan, including being told

of changes to the plan" (§ 16001.9, subd. (20)) and the right to "be involved in

the . . . plan for permanent placement" (id., subd. (19)). A dependent child who has been

removed from his home due to abuse or neglect has a compelling interest in a secure,

safe, and nurturing placement, preferably with a suitable relative. (Dakota H., supra, 132

Cal.App.4th at p. 223; Esperanza C., supra, 165 Cal.App.4th at p. 1055; §§ 361.3, 16519,

subd. (d).) A placement decision may have lifelong consequences for the child. Thus,

some records maintained by the agency concerning the suitability of a relative to care for

the child will fall within the meaning of "all records relevant to the case." (§ 317, subd.

(f).)

        We reject the Agency's argument Charlotte has overstated the role and

responsibilities of minor's counsel, and that minor's counsel does not need to access

confidential RFA information because her duties are merely permissive under section

317, subdivision (e). Minor's counsel has a unique responsibility to her client. She

provides an independent voice for a child (Nicole H., supra, 201 Cal.App.4th at p. 398)

and has a legal and ethical obligation to represent the child's interests (Josiah Z., supra,

36 Cal.4th at pp. 675-677). While minor's counsel, like any attorney, has discretion on

how to best serve her client, her additional, and primary, responsibility is to advocate for

the protection, safety, and physical and emotional well-being of the child after obtaining

a clear understanding of the situation and needs of the child. (§ 317, subd. (c)(2); rule

5.662(d).) Minor's counsel determines the information she needs to best represent her

                                              26
client and make informed recommendations to the court concerning the best interests of

the child. (Rule 5.662(d).)

       While the language giving minor's counsel access to "all records relevant to the

case that are maintained by state or local public agencies" is broad, we recognize the

emphasis the Legislature places on maintaining the confidentiality of RFA information

and the privacy and security of the child's placement. In addition, a resource family10 is

entitled to notice before any portion of his record is released to a person or entity other

than those specifically identified under the statutory framework of the RFA. As we will

discuss, some of the RFA information may be part of the child's case file. There may be

a dispute concerning which records are relevant to the case, which in most cases will be

limited to those records relevant to the child's placement with a relative under section

361.3. Thus, the language instructing the agency to provide all records relevant to the

child's case to minor's counsel "within 30 days of the request" must be considered in view

of the statutes and regulations designed to protect the confidentiality of a resource

family's RFA information.

                                              E

                 Some RFA Information is a Part of the Child's Case File

       The minor who is the subject of the proceeding, the attorneys for the parties, and

judges who are actively participating in dependency proceedings involving the child, may

receive a copy of the case file. (§ 827, subds. (a)(1), (5).) A juvenile case file includes



10     In the interests of brevity, "resource family" also includes an RFA applicant.
                                             27
documents made available to probation officers, social workers of child welfare services

programs, and court-appointed special advocate (CASA) volunteers in preparation of

reports to the court. (Rule 5.552.) It also includes documents relating to a child

concerning whom a petition has been filed in juvenile court that are maintained in the

office files of probation officers, social workers of child welfare services programs, and

CASA volunteers. (Ibid.) Thus, a case file includes all documents filed in the child's

dependency proceeding, documents made available to a Child Welfare Services (CWS)

social worker in preparation of court reports, and other documents related to the child that

are maintained in the office files of CWS social workers.11 (R.S. v. Superior Court

(2009) 172 Cal.App.4th 1049, 1054 (R.S.).)

       Section 4-04(c)(1)(B) of the Directives gives the social worker the discretion to

include information from the written report in any social study prepared for the juvenile

court to assist the court in determining whether placement with the relative is appropriate

under section 361.3. (Directives, § 4-04(c)(1)(B).) "Social study" means any written

report (not to be confused with the RFA written report) furnished to the juvenile court

and to all parties or their counsel by the county in any matter involving the custody,

status, or welfare of a dependent child. (§ 355, subd. (b)(1).) Information that is




11     We assume, for purposes of this opinion, that a confidential case file maintained
by the agency under section 4-04(c) of the Directives is not an "office file" of a social
worker of a child welfare services program.
                                             28
otherwise confidential and not specifically required under section 361.312 shall not be

included in the social study. (Directives, § 4-04(c)(1)(B).) Because portions of the

written report relevant to a section 361.3 hearing may be included in a social study

provided to the juvenile court and parties, a resource family's interest in maintaining the




12      Section 361.3 directs that preferential consideration be given to a request by a
relative for the child's placement. "In determining whether placement with a relative is
appropriate, the county social worker and court shall consider, but shall not be limited to,
consideration of all the following factors:
"(1) The best interest of the child, including special physical, psychological, educational,
medical, or emotional needs.
"(2) The wishes of the parent, the relative, and child, if appropriate.
"(3) The provisions of Part 6 (commencing with Section 7950) of Division 12 of the
Family Code regarding relative placement.
"(4) Placement of siblings and half siblings in the same home, unless that placement is
found to be contrary to the safety and well-being of any of the siblings, as provided in
Section 16002.
"(5) The good moral character of the relative and any other adult living in the home,
including whether any individual residing in the home has a prior history of violent
criminal acts or has been responsible for acts of child abuse or neglect.
"(6) The nature and duration of the relationship between the child and the relative, and
the relative's desire to care for, and to provide legal permanency for, the child if
reunification is unsuccessful.
"(7) The ability of the relative to do the following:
        "(A) Provide a safe, secure, and stable environment for the child.
        "(B) Exercise proper and effective care and control of the child.
        "(C) Provide a home and the necessities of life for the child.
        "(D) Protect the child from his or her parents.
        "(E) Facilitate court-ordered reunification efforts with the parents.
        "(F) Facilitate visitation with the child's other relatives.
        "(G) Facilitate implementation of all elements of the case plan.
        "(H)(i) Provide legal permanence for the child if reunification fails. [¶] . . . [¶]
        "(I) Arrange for appropriate and safe child care, as necessary.
"(8)(A) The safety of the relative's home." (§ 361.3.)

                                             29
confidentiality of information specifically required at a section 361.3 hearing is

somewhat diminished.13

       In its supplemental briefing, the Agency acknowledges that some "RFA-related

information" may be included in the juvenile case file. The Agency defines "RFA-related

information" as information collected by the CWS case social worker to facilitate the

child's placement with a particular relative, distinguishing such information from

information collected or created by a RFA social worker and maintained in a separate,

confidential file. Notwithstanding in which file the written report is maintained, it

appears that a CWS social worker may rely on information in the written report to make

the required assessment under section 361.3. We presume the Legislature, in enacting

section 16519.5, was aware of sections 317 and 827, and the definition of juvenile case

file in rule 5.552. (In re W.B. (2012) 55 Cal.4th 30, 57 [Legislature is presumed to know

about existing case law when it enacts or amends a statute].) We therefore conclude the

portions of the written report that are relevant to the child's placement with a relative

under section 361.3 are part of the juvenile case file, notwithstanding the location of the

written report.

       However, section 827 further provides that if a juvenile case file, or any portion of

it, is privileged or confidential under any other state law or federal law or regulation, the

requirements of that state law or federal law or regulation prohibiting or limiting release


13      We presume the Agency will not have included information such as social security
numbers, dates of birth, driver's license numbers, medical record numbers, employee
identification numbers, etc., and detailed financial information in the written report or a
court report.
                                              30
of the juvenile case file or any portions of the case file will prevail. Unless a person is

entitled to access to the juvenile court file under section 827, subdivision (1)(A) to (P)

and is entitled to access under the other state law or federal law or regulation without a

court order, all those seeking access, pursuant to other authorization, to portions of, or

information relating to the contents of, case files protected under another state law or

federal law or regulation, shall petition the juvenile court. (§ 827, subd. (3)(A).) Before

releasing the juvenile case file or any portion of it, the court is required to give notice and

an opportunity to file an objection to the release of the record or report to all interested

parties. (Id., subd. (a)(3)(B).)

       Minor's counsel meets the requirements under section 827, subdivision (3)(A). A

child who is the subject of the proceeding, and his or her counsel, are entitled to receive a

copy of the child's case record. (§827, subds. (a)(1)(C), (E), (a)(5).) As we have

discussed, ante, section 317, subdivision (f) grants minor's counsel access to all records

relevant to the case that are maintained by the state or local agency. A local agency

maintains the child's case file.

       If minor's counsel believes release of additional RFA information is necessary to

serve the best interests of her client and that information is, or should be, a part of the

child's case file, she may petition the juvenile court to order the Agency to release such

information under section 827 and rule 5.552. "A juvenile court has broad and exclusive

authority to determine whether, and to what extent, to grant access to confidential

juvenile records." (R.S., supra, 172 Cal.App.4th at p. 1055.)



                                              31
       If minor's counsel seeks confidential information, she must petition the court for

authorization to inspect the file under section 827. The specific files sought must be

identified based on knowledge, information, and belief that such files exist and are

relevant to the purpose for which they are being sought. (Rule 5.552(b)(1).) Petitioner

must describe in detail the reasons the files are being sought and their relevancy to the

proceeding or purpose for which petitioner wishes to inspect or obtain the files. (Rule

5.552(b)(2).) The court must review the petition and if petitioner does not show good

cause, may issue a summary denial. If petitioner shows good cause, the court may set a

hearing. In addition to the persons and entities listed in rule 5.552(c)(1), the clerk must

notice the resource family. (Rule 5.552(d); § 827, subd. (3)(B).)

       We draw guidelines from the California Rules of Court for the juvenile court to

consider in making its ruling. (R.S., supra, 172 Cal.App.4th at p. 1054.) In determining

whether to authorize inspection or release of confidential files, in whole or in part, the

court must balance the interests of the child and other parties to the juvenile court

proceedings, and the interests of the resource family. If the court grants the petition, the

court must find that the need for discovery outweighs the policy considerations favoring

confidentiality. The court may permit disclosure of confidential information only insofar

as is necessary, and only if minor's counsel shows by a preponderance of the evidence

that the records requested are necessary and have substantial relevance to the legitimate

needs of the child. If, after in camera review and review of any objections, the court

determines that all or a portion of the confidential file may be disclosed, the court must

make appropriate orders, specifying the information to be disclosed and the procedure for

                                             32
providing access to it. The court may issue protective orders to accompany authorized

disclosure, discovery, or access. (Rule 5.552(d).)

       In reaching the conclusion that the juvenile court may authorize minor's counsel to

access confidential RFA information related to section 361.3, we keep in mind that the

primary purpose of dependency proceedings is to protect the child. (§ 300.2.) Each child

has a compelling interest in a safe and secure placement. The child, through counsel, has

the right to challenge the social worker's relative placement assessment under section

361.3, which necessarily includes the due process rights to cross-examine the social

worker and present evidence. Minor's counsel has unique responsibilities to her client,

including the duty to investigate as necessary to understand the child's circumstances and

make recommendations based on an evaluation of the child's best interests. (42 U.S.C.

§ 5106a(b)(2)(B)(xiii); § 317, subd. (c)(2); Nicole H., supra, 201 Cal.App.4th at p. 398;

Josiah Z., supra, 36 Cal.4th at pp. 679-680.) We are also mindful of the limited

resources in juvenile court and see no need for minor's counsel to duplicate, at taxpayer

expense, elements of an investigation the taxpayer has already funded through RFA. (In

re Alanna A. (2005) 135 Cal.App.4th 555, 566 [resources available to the juvenile court

are not unlimited].)

       The RFA strictly protects the confidentiality of applicant and resource family

information. (§ 16519.55.) Nevertheless, regulations authorize the social worker to

include confidential information relevant to a section 361.3 assessment of a relative

resource family in her social study or assessment, which is filed with the court and served



                                            33
on the parties.14 (Directives, § 4-04(c)(1)(B); §§ 355, subd. (b), 358.1, 361.3.) A

prospective relative resource family applicant should be made aware of juvenile court

placement procedures and the use of certain confidential information at a section 361.3

hearing. In this case, where there was more than substantial evidence to show that a

relative seeking placement had used methamphetamine in the past and had engaged in an

act of domestic violence—which bears directly on the safety and security of the proposed

placement—minor's counsel would not have met her responsibilities to Charlotte had she

relied on the social worker's summary placement assessment without further inquiry.15

       Because we resolve this appeal on statutory grounds, we do not reach Charlotte's

argument the juvenile court's ruling violated her federal constitutional rights to equal

protection under the law by elevating her interests in safety over her relatives' interests in

privacy. (See Santa Clara County Local Transportation Authority v. Guardino (1995) 11

Cal.4th 220, 230-231 [because we resolve the case on statutory grounds, we need not




14      The Agency draws our attention to newly enacted section 16519.555, effective
January 1, 2019, which limits the release of the written report to the resource family, a
tribal agency, the county child welfare agency or probation department, CDSS, a licensed
foster family agency, county adoption agency, and pursuant to the Interstate Compact on
the Placement of Children. This section does not address the use of information in the
written report by the CWS social worker to assess the suitability of a relative's home
under section 361.3.

15     We do not suggest minor's counsel should routinely review RFA information in all
cases. Here, the Agency's inability to place Charlotte in the home of relatives who had
previously been approved to care for her would have raised sufficient concerns to require
further inquiry and investigation by minor's counsel even if information about the
relative's past methamphetamine use and domestic violence had not inadvertently been
disclosed.
                                              34
address the constitutional issue]; accord, People v. Barasa (2002) 103 Cal.App.4th 287,

292.)

                                             F

 Release of Personal Information to Minor's Counsel Does Not Violate the Separation of
                                    Powers Doctrine

        The Agency asserts the licensing, approval, and funding of resource family homes

are core functions of the executive branch and a juvenile court order directing the agency

to release confidential RFA information to minor's counsel for litigation purposes would

violate the separation of powers doctrine.

        We are not persuaded by the Agency's assertion that a court order directing the

Agency to release confidential RFA information to Counsel results in a violation of

separation of powers. The argument assumes Counsel wanted confidential information to

challenge the Agency's approval of Aunt and Uncle as a resource family. This

assumption is not supported in the record. Counsel did not, and does not, challenge the

Agency's approval of Aunt and Uncle as a resource family, which we agree is a core

executive function of the child welfare agency. (See Esperanza C., supra, 165

Cal.App.4th at p. 1060.)16 Instead, Counsel sought the records for use in assessing

whether Charlotte's placement with Aunt and Uncle was safe, appropriate, and in her best

interests under section 361.3.


16     The agency's exemption process is not necessarily immune from judicial review
within the context of a child's dependency proceedings. (Esperanza C., supra, 165
Cal.App.4th at pp. 1058-1060 [juvenile court has the authority to determine whether the
agency abused its discretion in granting or denying a criminal records or child welfare
exemption].)
                                             35
       The social worker is authorized to include confidential RFA information relevant

to a placement request under section 361.3 in her social study or assessment, which is

filed with the court and served on the parties. (Directives, § 4-04(c)(1)(B); §§ 355, subd.

(b), 358.1, 361.3.) In a section 361.3 hearing, the parties, including the child through

counsel, have the right to present evidence and cross-examine witnesses. The decision

whether to place a child with the relative is made by the juvenile court. Therefore, an

order by the juvenile court to release a relative's RFA information regarding the child's

placement with that relative under section 361.3 does not violate separation of powers.

                                              II

                          Appeal from the Section 361.3 Hearing

       Charlotte argues the juvenile court violated her due process rights by limiting her

ability to cross-examine witnesses and present evidence. She contends the court erred by

securing a public defender for Uncle and allowing him to plead the Fifth Amendment;

excluding the domestic violence restraining order and/or attached documentation on

hearsay grounds; sustaining objections to questions concerning the incident of domestic

violence between Uncle and his father and whether Uncle participated in domestic

violence treatment or substance abuse testing; and by excluding testimony of RFA social

workers concerning information they obtained during the relatives' RFA process, their

opinion about Uncle's suitability to care for Charlotte, and whether there was any current

risk to Charlotte in Aunt and Uncle's home.

       Charlotte explicitly states she is not requesting reversal of the orders placing her in

Aunt and Uncle's care or seeking a new section 361.3 hearing. Because Charlotte

                                              36
implicitly concedes any trial error was harmless, we need not examine the claim her due

process rights were violated.

                                      DISPOSITION

       We reverse the juvenile court's finding it does not have the authority to allow

minor's counsel to access the confidential information of a relative seeking placement of

the child under section 361.3. In all other respects, the orders are affirmed.



                                                                                 BENKE, J.

WE CONCUR:



McCONNELL, P. J.



HUFFMAN, J.




                                             37